Case 3:16-cv-00384-BJD-JBT Document 83 Filed 09/09/19 Page 1 of 8 PageID 1723




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

                                Case No. 3:16-cv-00384-BJD-JBT

   CHRISTOPHER ALAN BERMAN,

                  Plaintiff,

   v.

   LIBERTY MUTUAL INSURANCE COMPANY,
   LIBERTY MUTUAL FIRE INSURANCE COMPANY,

               Defendants.
   _________________________________________/

                DEFENDANT LIBERTY MUTUAL INSURANCE COMPANY’S
                       MOTION FOR SUMMARY JUDGMENT
                     AND SUPPORTING MEMORANDUM OF LAW

          Defendant Liberty Mutual Insurance Company (“Liberty Mutual”), by and through its

   undersigned counsel, and pursuant to Federal Rule of Civil Procedure 56 and Local Rule

   3.01, moves for summary judgment. In support, Liberty Mutual states:

                                              Introduction

          Liberty Mutual is entitled to summary judgment, because it did not issue the Policy in

   this case.   Therefore, it cannot have liability for any uninsured/underinsured motorist

   (“UM/UIM”) benefits owed to the Plaintiff, to the extent UM/UIM coverage exists under the

   Policy (which Liberty Mutual Fire Insurance Company continues to deny), and,

   consequently, it has no interest in the UM/UIM coverage/benefits action.1 Liberty Mutual

   1
     The policy at issue in this case is policy no. AV2-651-290229-021 issued to Asbury
   Automotive Group, Inc. (“Asbury”) by Liberty Mutual Fire Insurance Company, effective
   from February 1, 2011 to February 1, 2012 (the “Policy”).
Case 3:16-cv-00384-BJD-JBT Document 83 Filed 09/09/19 Page 2 of 8 PageID 1724




   has nothing to do with this case, other than being a separate but related company to its Co-

   Defendant in this case, Liberty Mutual Fire Insurance Company.2 Liberty Mutual Fire

   Insurance Company, not Liberty Mutual, issued the Policy. As such Liberty Mutual is,

   effectively, a stranger to this action.

             Despite Liberty Mutual asking Plaintiff to dimiss it from this case, he has steadfastly

   refused to do so. Notably, Plaintiff did not move for summary judgment against Liberty

   Mutual. Rather, he moved for summary judgment on his claim for declaratory relief against

   Liberty Mutual Fire Insurance Company only. Because Liberty Mutual did not issue the

   Policy, it is entitled to summary judgment on Plaintiff’s claim for declaratory relief and his

   claim for UM/UIM benefits.3 Accordingly, Liberty Mutual moves for summary judgment on

   Plaintiff’s claim for declaratory relief and his claim for UM/UIM benefits.

                                     Statement of Undisputed Material Facts

             1.      From the beginning of this case, starting with the Answer, Liberty Mutual Fire

   Insurance Company has consistently maintained that it was the only insurer that issued the

   Policy.4 Liberty Mutual Fire Insurance Company is the only entity that issued the Policy, as




   2
     Liberty Mutual and Liberty Mutual Fire Insurance Company’s Certificate of Interested
   Persons and Corporate Disclosure Statement reveals that Liberty Mutual Group Inc. owns
   100% of the stock of Liberty Mutual Insurance Company and 100% of the stock of Liberty
   Mutual Fire Insurance Company. See Doc. 16.
   3
     The Complaint seeks declaratory relief against Liberty Mutual in Count 1 and brings a
   claim for UM/UIM benefits against Liberty Mutual in Count 3. See Doc. 2.
   4
       Doc. 9 at ¶¶ 2, 31, 32, 61.
                                                    2
Case 3:16-cv-00384-BJD-JBT Document 83 Filed 09/09/19 Page 3 of 8 PageID 1725




   reflected in the various endorsements to the Policy: “Issued By:           Liberty Mutual Fire

   Insurance Company.”5

             2.      Correspondingly, Liberty Mutual has consistently denied that it issued the

   Policy.6

             3.      Liberty Mutual has also denied that it was involved with the Policy or the

   handling of this UM/UIM claim.7

             4.      Liberty Mutual has also asserted it is not a proper party in this case in the

   Fourth, Fifth, and Seventh Affirmative Defenses.8

             5.      Plaintiff has not disputed the authenticity of the Policy in this case. Indeed,

   Plaintiff filed the certified Policy as an exhibit in support of his Motion for Summary

   Judgment.9

             6.      Notably, Plaintiff moved for summary judgment on its claim for declaratory

   relief against Liberty Mutual Fire Insurance Company only.10

             7.      Likewise, only Liberty Mutual Fire Insurance Company responded in

   opposition to Plaintiff’s Motion for Summary Judgment, and only Liberty Mutual Fire

   5
    See Doc. 59-2 at pp. 40, 44, 45, 46, 49, 63, 66, 70, 72, 76, 77, 79, 81, 82, 83, 84, 85, 87, 88,
   90, 99, 101, 104, 106, 108, 124, 127, 130, 133, 136, 138, 139, 145, 150, 154, 158, 160, 162,
   165, 166, 167, 173, 186, 189, 190, 191, 196, 197, 199, 200, 207, 216, 217, 218, 219, 220,
   221, 223, 224, 225, 226, 227, 228, 230, 232, 235, 236, 238, 240, 242, 244, 247, 249, 250,
   251, 252, 256, 257, 259, 261, 267, 268.
   6
       Doc. 9 at ¶¶ 24, 28, 29, 62.
   7
       Doc. 9 at ¶¶ 30, 62.
   8
       See Doc. 9 at pp. 7-8.
   9
       Doc. 46-2.
   10
     See Doc. 44. Plaintiff’s motion was entitled “Plaintiff’s Motion for Summary Judgment
   on Declaratory Action Against Defendant, Liberty Mutual Fire Insurance Company.”
                                                    3
Case 3:16-cv-00384-BJD-JBT Document 83 Filed 09/09/19 Page 4 of 8 PageID 1726




   Insurance Company filed a Cross Motion for Summary Judgment regarding Plaintiff’s

   declaratory relief claim.11

             8.        Plaintiff acknowledged that Liberty Mutual Fire Insurance Company is the

   insurer in this case in his “Undisputed Facts” in support of his Motion for Summary

   Judgment on Declaratory Action Against Defendant, Liberty Mutual Fire Insurance

   Company.12

             9.        Accordingly, Liberty Mutual is not a proper party and does not belong in this

   case.

             10.       Undersigned counsel for Liberty Mutual has previously asked Plaintiff’s

   counsel to dismiss Liberty Mutual from this case, but Plaintiff’s counsel has refused to do so

   because he believes the Policy identifies both Liberty Mutual Fire Insurance Company and

   Liberty Mutual Insurance Company.

             11.       Although there are references to “Liberty Mutual” in the policy documents,

   the language on the cover page of the Policy and in various other places throughout the

   Policy clears up any potential confusion where it states:

                       Liberty Mutual is the marketing name for the property and casualty
                       insurance operations of Liberty Mutual Group Inc. Products may be
                       written in the following stock insurance company subsidiaries of
                       Liberty Mutual Group Inc.:

                              Liberty Mutual Insurance Company
                              Liberty Mutual Fire Insurance Company
                              Liberty Insurance Corporation
                              LM Insurance Corporation
                              The First Liberty Insurance Corporation

   11
        See Doc. 59.
   12
        Doc. 44, at p. 2, ¶ 5.
                                                     4
Case 3:16-cv-00384-BJD-JBT Document 83 Filed 09/09/19 Page 5 of 8 PageID 1727




                             Liberty Insurance Company of America
                             Liberty Surplus Insurance Corporation
                             Liberty County Mutual Insurance Company
                             Wausau Business Insurance Company
                             Wausau General Insurance Company
                             Wausau Underwriters Insurance Company
                             Employers Insurance Company of Wausau

                     Not all products and coverages are available in all companies or
                     jurisdictions.13

             12.     Kathryn Cole, on behalf of Liberty Mutual Fire Insurance Company, testified

   in a declaration in this case, under penalty of perjury, that Liberty Mutual Fire Insurance

   Company underwrote the Policy.14

             13.     Brad Reese, a representative of the named insured, Asbury Automotive

   Group, Inc. (“Asbury”), signed a declaration confirming that Asbury purchased the Policy

   from Liberty Mutual Fire Insurance Company.15

             14.     Accordingly, Liberty Mutual moves for summary judgment on the declaratory

   relief claim and the claim for UM/UIM benefits, finding that it is not a party to the insurance

   contract and, therefore, owes no UM/UIM coverage or benefits under the Policy.

                                      MEMORANDUM OF LAW

             Motions for summary judgment should only be granted when the pleadings,

   depositions, answers to interrogatories, and admissions on file, together with the affidavits or

   declarations, show there are no genuine issues as to any material facts and that the moving

   party is entitled to judgment, as a matter of law. FED.R.CIV.P. 56(c); Celotex Corp. v.


   13
        See, e.g., Doc. 59-2 at pp. 39, 42, 47, 62, 65, 71, 78, 89, 100, and 105.
   14
        Doc. 59-2, p. 1 at ¶ 6.
   15
        See Doc. 59-1, at ¶ 5.
                                                     5
Case 3:16-cv-00384-BJD-JBT Document 83 Filed 09/09/19 Page 6 of 8 PageID 1728




   Catrett, 477 U.S. 317, 322 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). The existence of some

   factual disputes between the litigants will not defeat an otherwise properly supported

   summary judgment motion; “the requirement is that there be no genuine issue of material

   fact.” Chartis Property & Casualty Co. v. Jassy, No. 8:12-cv-20870-T-30MAP, 2013 WL

   5921541, *2 (M.D. Fla. Nov. 4, 2013) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

   248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). The substantive law applicable to the claimed

   causes of action will identify the material facts. Id. Throughout this analysis, the court must

   examine the evidence in light most favorable to the non-movant and draw all justifiable

   inferences in its favor. Id.

          Liberty Mutual is not a party to the insurance contract, and, therefore, it is not an

   interested party to be joined in this declaratory action, as there is no justiciable controversy,

   and Liberty Mutual has no possible liability for the claim for UM/UIM benefits. Liberty

   Mutual Fire Insurance Company, not Liberty Mutual, issued the Policy to Asbury. See, e.g.,

   Tristar Lodging, Inc., d/b/a Hampton Inn v. Arch Ins. Co., No. 6:05-CV-98-31DAB (M.D.

   Fla. Feb. 11, 2015) ((Doc. 16) dismissing similarly sounding, but separate insurance

   company, because defendant insurance company did not issue the subject policy). 16 There is

   no insurance contract of any nature between Liberty Mutual and Asbury for purposes of this

   case. The undisputed evidence shows, as a matter of law, that Liberty Mutual is entitled to

   summary judgment on the declaratory relief claim and the claim for UM/UIM benefits.




   16
     The defendant’s motion to dismiss in the Tristar case can be found at No. 6:06-CV-98-
   31DAB (Doc. 3), 2005 WL 452461 (M.D. Fla. Jan. 18, 2005).

                                                  6
Case 3:16-cv-00384-BJD-JBT Document 83 Filed 09/09/19 Page 7 of 8 PageID 1729




          The effect of summary judgment in favor of Liberty Mutual is it that will be

   dismissed from this case, because it did not issue the Policy and has no liability, whatsoever,

   for any UM/UIM benefits that might be owed to the Plaintiff.

                                                 Conclusion

          Liberty Mutual is entitled to summary judgment, because it did not issue the Policy in

   this case, and, therefore, it cannot have any liability for any UM/UIM coverage benefits, to

   the extent UM/UIM coverage exists under the Policy, and it has no interest in the UM/UIM

   coverage action, such that there is no justiciable controversy between it and the Plaintiff.

          WHEREFORE, Liberty Mutual moves the Court for a summary judgment, declaring

   that it did not issue the Policy, has no potential liability for any UM/UIM coverage or

   benefits under the Policy, and is not a proper party in this case. Liberty Mutual also asks the

   Court to retain jurisdiction for fees and costs that it may be entitled to recoup in bringing this

   motion and any other relief the Court deems just and proper.




                                                   7
Case 3:16-cv-00384-BJD-JBT Document 83 Filed 09/09/19 Page 8 of 8 PageID 1730




                                       Respectfully submitted,



                                       /s/ Ryan K. Hilton
                                       J. PABLO CÁCERES, ESQ.
                                       Florida Bar No.: 131229
                                       pcaceres@butler.legal
                                       RYAN K. HILTON, ESQ.
                                       Florida Bar No.: 304610
                                       Butler Weihmuller Katz Craig LLP
                                       Attorneys for Defendant Liberty Mutual Insurance
                                       Company
                                       Butler Weihmuller Katz Craig LLP
                                       400 N. Ashley Dr., Ste 2300
                                       Tampa, FL 33602
                                       Phone: 813-281-1900
                                       Fax: 813-281-0900
                                       Email: pcaceres@butler.legal
                                              rhilton@butler.legal


                              CERTIFICATE OF SERVICE

         I hereby certify that on September 9, 2019, I electronically filed the foregoing

   with the Clerk of the Court by using the CM/ECF system.


                                            /s/ Ryan K. Hilton
                                            RYAN K. HILTON, ESQ.
                                            Florida Bar No.: 304610
                                            Attorney for Defendant Liberty Mutual Fire
                                            Insurance Company
                                            Butler Weihmuller Katz Craig LLP
                                            400 N. Ashley Dr., Ste. 2300
                                            Tampa, FL 33602
                                            Phone: 813-281-1900
                                            Fax: 813-281-0900
                                            Email: rhilton@butler.legal




                                             8
